Title: From George Washington to the Ministers and Members of the Methodist Episcopal Church in Fayette County, Pennsylvania, 30 January 1793
From: Washington, George
To: Ministers and Members of the Methodist Episcopal Church in Fayette County, Pennsylvania

 

Gentlemen,
Philadelphia, January 30th 1793

I was pleased to find by your representation, dated the 19th of December, and which did not get to my hands ’till a few days ago, that the opposition to the law of the United States laying a duty on distilled Spirits, is not so universal in the Counties of this State, west of the Allegany, as it has been generally represented; and that you are determined to use your influence in your several spheres, to inculcate the necessity & advantage of a peaceable compliance with that law.
Your conduct, on this occasion, Gentlemen, is that of good citizens, and certainly meritorious; for so generally acceptable does that law appear to be throughout the United States, that I think it would not have met with the opposition which it has in your quarter, if falsehoods & misrepresentations, respecting its operation and tendency, had not taken the place of fair and candid explanation, which, I am persuaded, is only wanting to lead to a ready acquiescence on the part of the people at large: and I hope and trust that those good and enlightened Characters, who have at heart the true interest of the public will endeavour to effect, by fair and just representations, what it would be extremely painful, however necessary, to carry into operation by compulsive means.

Go: Washington

